Title: VI. Reply of Senate to House of Delegates concerning Money Bills, [15 January 1778]
From: Virginia Assembly
To: Virginia Assembly



[15 January 1778]

The Senate conceive that, in the present Question, it is of no consequence whether the constituent Parts of our Legislature resemble the Lords and Commons of Great Britain, or whether the Senate is made to resemble the House of Lords in this or that Particular. Clearly pointed out as they have supposed the Office of the two Houses to be in the matter on which a Difference of Opinion has lately arisen, they have wished to determine the Question by recurring to the Act which gives our Constitution its present Form. On this Subject they suppose the Instrument of Government will give complete Information, since in Terms not easily misunderstood the Powers of the Senate are there defined. The Senate think, from the Proceedings of the first Session of Assembly under the present Government, the Members of which modelled the Constitution, it may be fairly inferred that they would have declared a Money Bill to be a Bill which directs money to be levied on  the People. Had the Framers of our Constitution, in general Terms, assimilated the Power of the Senate over Money Bills to that of the Lords, this Assembly might very properly carry their Researches so far into parliamentary Proceedings as would enable them to determine at what Point that Power ought to be fixed. But the Term Money Bill being clearly defined, so tedious an Enquiry becomes not only useless, but may endanger the Constitution whenever a future House of Delegates shall wish to enjoy all the Rights an English House of Commons may at any Time have assumed. The Votes of the Commons in 1671, containing a Description of the Power of that Assembly in Money Bills, we do not conceive the Propriety of referring to the Proceedings in 1700, nor do we suppose the Bill for Application of Irish Forfeitures to be a Money Bill, because the Lords did not amend it. In that Instance the Commons had passed a Bill for granting an Aid to his Majesty by Sale of the forfeited Estates in Ireland, and by a Land Tax in England. A Majority of the Lords inclined to oppose the passing of this complicated Bill, because they looked upon the tacking of one Bill to another as an Innovation in parliamentary Proceedings, and tending to take away the Share they ought to have in legislative Authority. But as they could not reject the Bill without leaving the Necessities of the State unprovided for, they contented themselves with making Amendments to that Part which related to Forfeitures. To these the Commons disagreed; in several Conferences the Lords insisted; and the King, fearing the Consequences, desired them to pass the Bill without Amendments; to which they then consented.
In 1678 the Commons had passed a Bill for granting a large Supply to the King. The Lords made Amendments, to all of which, except one, the Commons disagreed. Each House adhered to its Vote, and the Bill was lost. In the same Year the Commons resolve that the Lords had never before changed the Disposition made on a Supply granted by the Commons. In 1679 we find several Amendments made to a Supply Bill by the Lords, and disagreed to by the Commons; yet in 1701 the Lords having amended a Bill for Supply, and examining the public Accounts, the Commons declare that the Amendments relating to the Disposal of Money does intrench upon their Rights.
In several of the Precedents referred to we have found Amendments made by the Lords to Bills of Supply, and agreed to by the Commons. In another Instance, when irritated by an Opposition to their Prejudices and favourite Opinions, we find them disagreeing to Amendments made to that Part of a Bill which directed the  Application of Forfeitures. In another Instance, they say their Rights are invaded by an Amendment, not to a Bill of Supply, but only relating to the Disposal of public Money. Do the Votes of the Commons on such Occasions constitute the Laws, Customs, and Usages of Parliament? And are the Resolves of the Lords, expressly asserting their Authority, only groundless Assertions? It may be observed, that in every Instance the Votes of the Commons exactly correspond to the particular Occasions on which they are entered. They have never come to any Compromise of Privileges which might set Bounds to their Claims, and their Privileges are at this Day undefined by any Law.
The foregoing Precedents are supposed to prove that the Customs and Usages, and Practice of Parliament, are variable, uncertain, and indecisive.
When the Delegates had asserted that the Laws and Customs of Parliament forbad the Lords amending those Bills which raise Money in any Way, or which dispose of it, and which regulate those Circumstances of Matter, Method, and Time, which attend, as of Consequence, on the Right of giving and disposing, and that the two Houses of Assembly, both under our regal and republican Government, have ever done Business on the Admission that the Law of Parliament was their Law, the Senate were led to refer to the unvaried Rule of the two Houses under the present Establishment, and to such Precedents from the Proceedings of the Council and House of Burgesses as occurred in the last Year of the regal Government. We are unable to account for them, from their particular Nature, or from the History of those Times, nor do we recollect Proofs from the same Records more decisive on the other Side of the Question.
The Senate, however, do not desire to rest the present Question on those Proofs; they wish to rest it on the Constitution. They cannot conceive the Offices of the two Houses will be more accurately expressed, or defined in Terms less liable to Misconstruction, than are adopted in the Act of Government; they are not yet conscious that the Rights of the House of Delegates are invaded by the Vote which occasioned the present Dispute; but, willing to give every possible Proof of their sincere Intentions to promote the public Welfare, they have most cordially agreed to a free Conference, and have commanded us to lay before you the following Propositions, which, as they conceive, contain a full Definition of the Power of the two Houses in Money Bills, and suppose will therefore be approved by the Delegates.

1st. The Delegates have the sole Right to direct the levying Money on the People for the Exigencies of Government, and to fix the Rate, the Time of Payment, and the Mode of Collection, and the Senate shall not alter or amend any Bill for those Purposes.
2d. When any Bill, Resolution, or Vote, shall be sent to the Senate for their Concurrence, by which, or by any Clause thereof, any other Matter or Thing is directed or purposed, the Senate may alter or amend the same.
